      Case 5:19-cv-00174-C Document 48 Filed 06/22/20                         Page 1 of 3 PageID 148



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      LUBBOCK DIVISION

    TYSON W]LLIAMS,                                       s
    lnstitutional ID No. 2001 726                         $
                                                          $
                                           Plaintifl-,    $
                                                          $
                                                          $    CIVIL ACTION NO. 5:19-CV-00174-C
                                                          $
    JONATHAN SMITH, et a/.,                               $
                                                          ii
                                        Def'endants       {i



                                                      ORDER

           The United States Magistrate Judge entered a Report and Recommendation on May 14,

2020, recommending that Plaintiff s remaining claimsr proceed through the course of Iitigation

and that the Court enter a scheduling order, setting dates for pretrial deadlines and            filing

dispositive motions. No objections were filed.

           The Court reviewed the Report and Recommendation of the Magistrate Judge for plain

error. Finding none, the Court ADOPTS the findings, conclusions, and recommendation of the

United States Magistrate Judge.

           It is therefore ORDERED:

           Pursuant to Federal Rule of Civil Procedure l6(b), the Court establishes the following

schedule for this case:

           l.      All motions to join other parties and amend the pleadings must be filed by 3:00

p.m. on August 20,2020.




I   The Magistrate Judge dismissed some of Plaintifls claims on December 23, 2019, pursuant to Federal Rule   of
Civil Procedure 54(b).
   Case 5:19-cv-00174-C Document 48 Filed 06/22/20                       Page 2 of 3 PageID 149



       2.      All   other pretrial motions, including motions for summary judgment, must be filed,

with supporting briefs, by 3:00 p.m. on September 21,2020, Any response must be filed within

thirty (30) days from the date shown on the certificate of service ofthe motion in question.

       3.      All discovery must be initiated in time to be completed by 3:00 p.m. on August 20,

2020, as follows:

       (a)     Defendant(s) shall disclose to Plaintiffall records ofthe incident forming the basis

       of Plaintifls complaint, which records shall include, ifapplicable, but shall not be limited

       to the following:

               (D If Plaintiff alleges a medical claim - Plaintifls                 medical
               records for the six-month period surrounding the incident date,
               which medical records shall include Plaintif?s records from any
               TDCJ unit at which he was given medical examination or treatment
               conceming the denial of medical care.

               (ii)   If Plaintiff alleges an interlerence with mail           -   any mail
               records, including incoming and outgoing mail logs.

               (iii)    Plaintiff   s
                                  grievances          filed for the six-month        period
               surrounding the incident date.

               (iv)     Ilanexcessive force claim - all intemal affairs investigation
               reports, witness statements, and a copy of the video, if any, which
               was made. Defendants may submit any sensitive or confidential
               intbrmation to the Court for in camera review before complying
               with this provision.

               (v)    All disciplinary and classillcation records for the six-month
               period sunounding the incident date.

               (vi) If   Plaintiff alleges a medical/work claim - all work
               assignments and logs in addition to the medical and disciplinary
               records required above.

               (vii)    If Plaintiff    alleges any other claim - all records pertaining to
               his claim.




                                                       2
   Case 5:19-cv-00174-C Document 48 Filed 06/22/20                     Page 3 of 3 PageID 150




       (b)    All parties shall disclose   the   lbllowing

              (i)     The name and, if known, the address or employment station
              ofeach person likely to have information that bears significantly on
              any claim or defense.

              (ii)    As to each person named in response to paragraph (3xb)(i)
              above, a brief summary ol the substance of the information known
              by the person.

       There shall be no further discovery without leave ofthe Court.

       4.     This Court has elected to opt out ofFederal Rule ofCivil Procedure 26(a)(l).

       5.     Counsel and unrepresented parties are refened to the Local Rules of the Northern

District of Texas, the Civil Justice Cost and Delay Reduction Plan of the Northern District of

Texas, and the Local Rules ofthis Court.

       This case will be set for trial by separate order, if necessary, after all dispositive motions

have been resolvcd

       DatedJilr,e 37,2020
                                                                           147',
                                                                  C        GS
                                                          Senior Uni   States Dis   ct   ge



                                                                                (




                                                     -)
